In an action to recover damages for libel, the defendants appeal, as limited by their briefs, from so much of an order of the Supreme Court, Westchester County (Ruskin, J.), entered October 9, 1990, as denied in part their respective motions for protective orders pursuant to CPLR 3103.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs, and the appellants’ time to answer the modified interrogatories is extended until 20 days after service upon them of a copy of this decision and order, with notice of entry.
We agree with the Supreme Court that the defendants’ respective motions for protective orders were untimely (see, CPLR 3133 [a]). We further agree with the Supreme Court that, except for those items stricken, the plaintiffs interroga*565tories were not "palpably improper” (see, Handy v Geften Realty, 129 AD2d 556). Thompson, J. P., Harwood, Rosenblatt and Eiber, JJ., concur.